EXHIBIT 10.12

 

AMENDMENT 2003-1

 

MERCURY GENERAL CORPORATION

PROFIT SHARING PLAN

 

WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”); and

 

WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and

 

WHEREAS, the Company deems it desirable to modify the Plan’s provisions to
provide eligible participants the ability to make catch-up contributions to
their individual accounts in accordance with Section 414(v) of the Internal
Revenue Code of 1986, as amended in concert with the Economic Growth and Tax
Relief Reconciliation Act of 2001 (“EGTRRA”);

 

NOW THEREFORE, effective as of June 1, 2003, the Plan is hereby amended as
follows:

 

The following Section 3.10 is hereby added to the Plan as follows:

 

“3.10 Catch-Up Contributions

 

All employees who are eligible to make before-tax Compensation Deferrals under
this Plan and who have attained age 50 before the close of the plan year shall
be eligible to make catch-up contributions in accordance with, and subject to
the limitations of, Section 414(v) if the Code. Such catch-up contributions
shall not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Section 402(g) and 415 of the Code. The
Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions. Catch-up contributions shall apply to contributions
after the date specified by the Company. Company Matching Contributions shall
not be allocated with respect to any contribution made as a catch-up
contribution, even if it is later recharacterized as not constituting a catch-up
contribution.”

 

IN WITNESS WHEREOF, this Amendment 2003-1 is hereby adopted this 22nd day of May
2003.

 

MERCURY GENERAL CORPORATION By:   /s/    GEORGE JOSEPH         Its:   Chief
Executive Officer